                                                                JS-6
     Brian C. Shapiro
 1   Attorney at Law: 192789
     Law Offices of Lawrence D. Rohlfing
 2   12631 East Imperial Highway, Suite C-115
     Santa Fe Springs, CA 90670
 3   Tel.: (562) 868-5886
     Fax: (562) 868-5491
 4   E-mail: rohlfing.office@rohlfinglaw.com
 5   Attorneys for Plaintiff
     Ronnie Crawford
 6
 7
                          UNITED STATES DISTRICT COURT
 8                       CENTRAL DISTRICT OF CALIFORNIA
                               WESTERN DIVISION
 9
10
11   RONNIE CRAWFORD,                       ) Case No.: 5:19-cv-00816-RAO
                                            )
12                                          ) ORDER OF DISMISSAL
                   Plaintiff,               )
13                                          )
           vs.                              )
14                                          )
     ANDREW SAUL,                           )
15                                          )
     Commissioner of Social Security,       )
16                                          )
                   Defendant.               )
17                                          )
                                            )
18
19
           The above captioned matter is dismissed with prejudice, each party to bear
20
     its own fees, costs, and expenses.
21
           IT IS SO ORDERED.
22
     DATE:       10/7/2019            /s/ - Rozella A. Oliver
23                              ___________________________________
                                THE HONORABLE ROZELLA A. OLIVER
24                              UNITED STATES MAGISTRATE JUDGE
25
26

                                            -1-
     DATE: October 3, 2019      Respectfully submitted,
 1
                                LAW OFFICES OF LAWRENCE D. ROHLFING
 2
                                      /s/ Brian C. Shapiro
 3                           BY: __________________
                                Brian C. Shapiro
 4                              Attorney for plaintiff Ronnie Crawford
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                        -2-
